Citation Nr: 1807923	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  11-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial rating for degenerative disk disease (DDD), evaluated as 20 percent disabling prior to March 6, 2017, and 40 percent disabling on and after March 6, 2017.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from October 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded for additional evidentiary development in February 2017.  Pursuant to the remand instructions, the Veteran was scheduled for a VA examination that addressed the current severity of his low back disability in March 2017.  The report of this examination has since been associated with the claims file.    

Following this examination, in the July 2017 rating decision, the RO increased the disability rating for the Veteran's DDD of the lumbar spine to 40 percent disabling, effective March 6, 2017.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not indicated that he is satisfied with these ratings or effective dates assigned. Accordingly, these issues remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35.


FINDINGS OF FACT

1.  For the period prior to March 6, 2017, Veteran's service-connected DDD did not result in incapacitating episodes having a total duration of at least four weeks in a 12 month period; or orthopedic disability tantamount to forward flexion of the thoracolumbar spine at 30 degrees or less, or ankylosis; nor have there been any associated neurological abnormalities that have not already been service-connected. 

2. For the period from March 6, 2017, the Veteran's service-connected DDD did not result in incapacitating episodes having a total duration of at least six weeks in a 12 month period, and have not been productive of favorable or unfavorable ankylosis of the thoracolumbar spine, unfavorable ankyloses of the entire spine, or any associated neurological impairment that have not already been service-connected.

3.  Throughout the course of the appeal, the Veteran had exhibited radiculopathy consistent with moderate incomplete paralysis in the right lower extremity; moderately severe, severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to March 6, 2017, the criteria for an initial evaluation greater than 20 percent for the Veteran's service-connected DDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2017).

2. For the period from March 6, 2017, the criteria for an initial evaluation greater than 40 percent for the Veteran's service-connected DDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

3.  The criteria for an initial 20 percent rating for radiculopathy of the left lower extremity, but no higher, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the February 2017 Board remand, the Veteran's updated VA and private treatment records have since been retrieved and associated with his claims file.  The Veteran's medical records from the Social Security Administration (SSA) have also been retrieved and associated with his claims file.  

The Veteran was also afforded a more recent VA examination in connection to his low back disability in March 2017.  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on a physical examination of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Pursuant to the Court's decision, the February 2017 remand directives instructed the VA examiner to apply the principles of Correia when conducting the physical examination of the Veteran.  In this case, while the March 2017 VA examination included joint testing on active motion and in weight-bearing, the examiner did not address joint testing on passive motion and in non-weight-bearing.  However, as discussed above, in the July 2017 rating decision, the AOJ increased the disability rating for the Veteran's lumbar spine DDD to 40 percent disabling, effective March 6, 2017.  As such, another examination applying the principles of Correia will not be applicable with respect to the Veteran's claim for a higher rating for the thoracolumbar spine disability for the period prior to March 6, 2017.  Also, for the period from March 6, 2017, the Veteran has already been granted a 40 percent rating for his low back disability. The 40 percent evaluation is the maximum rating assignable for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus as the Veteran has since been granted a 40 percent rating for the period from March 6, 2017, Correia is no longer applicable in the instant case. The Board finds that the medical examination reports along with his VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2017).  

Based on a review of the record, the Board finds that the AOJ has substantially complied with the February 2017 remand directives, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

A historical overview of the claim reflects that service connection was initially established for the Veteran's DDD of the lumbar spine, and evaluated as 20 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective from May 17, 2004.  See December 2009 rating decision.  The Veteran filed a notice of disagreement (NOD) with the disability rating assigned for this low back disorder in April 2010, and perfected a timely appeal of this decision in May 2011.  In the July 2017 rating decision, the disability rating for the back disorder was increased to 40 percent disabling, effective March 6, 2017. The Veteran has not expressed satisfaction with this rating.

For the period prior to March 6, 2017

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that for the period prior to March 6, 2017, the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected degenerative disk disease.  The VA examination reports throughout the appeal reflect that the Veteran's range of motion during flexion was shown to be no worse than to 45 degrees at the December 2008 VA examination, to 70 degrees at the April 2010 VA examination, and to 65 degrees at the September 2013 VA examination.  In addition, the examination reports and medical treatment records were clear for any evidence of favorable ankylosis of the lumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may have been somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion and extension. 

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examination, the Board cannot find that his service-connected low back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine. As such, for the period prior to March 6, 2017, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 20 percent under the revised rating criteria.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the period prior to March 6, 2017.  The Veteran's treatment providers did not observe any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement during his VA treatment visits.  Indeed, during the April 2010 and September 2013 VA examinations, the Veteran denied any incapacitating episodes during the past twelve month period as a result of his low back condition.  The Board acknowledges that during the December 2008 VA examination, the Veteran reported that he had experienced three months of incapacitating pain during the last twelve months which had drastically increased his absenteeism at work.  However, review of the medical evidence around this time is clear for any treatment records documenting the Veteran as having been prescribed bed rest by his physician for atleast four weeks due to his back disability.  The record does show that the Veteran submitted a number of 'Requests for or Notification of Absence' reports for several days throughout the month of April 2010, one day in May 2010, eight days in June 2010, five days in July 2010, six days in August 2010, six days September 2010, as well as a number of days in October and November 2010.  Although these notice reports document the Veteran's increasing absenteeism at work due to his low back pain, and treatment he received for these symptoms, the associated medical records only contain medical reports issued by his primary care physician, and dated in September 2009, April 2010 and October 2010, reflecting that the Veteran was authorized to miss work due to his back pain.  In the September 2009 report, the Veteran's primary care physician noted that he was authorized to be absent from work for up to three days so he could rest.  In the April 2010 and October 2010 treatment reports, his primary care physician noted that the Veteran needed at least one weeks' worth of rest and had to be placed on certain restrictions due to his severe low back pain.  Indeed, a number of the authorized absence notifications were for his migraine headaches, and in October and November 2010 authorized absence notifications, it was noted that these requests were not so much for rest, but rather so the Veteran could receive physical therapy for his low back.  Although these records documented the VA primary care physician's recommendation that the Veteran rest his back to alleviate his pain and prevent any worsening of his symptoms, these medical records and recommendations add up to two-and-a-half weeks of time off from work - and as such - do not amount to incapacitating episodes having a total duration of at least four weeks.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period prior to March 6, 2017.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of ongoing pain in his lumbar spine that is severe in nature and constant in duration.  He has also reported a history of stiffness, weakness, spasms and decreased motion in his low back area that impacts his ability to walk, bend, stand for a prolonged period, or lay on his right side. The Board further acknowledges objective evidence of pain in the lumbar spine following repetitive motion during his VA examinations.  However, the December 2008, April 2010, and September 2013 VA examiners all observed that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive motion.  The Board also takes note of the September 2013 VA examination which demonstrates that repetitive motion yielded functional loss of the spine as reflected by the fact that the Veteran had less movement than normal and pain on movement. While acknowledging the Veteran's functional impairment and limitations during his episodes of pain, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the 20 percent disability evaluation assigned herein.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an initial evaluation in excess of 20 percent for the Veteran's low back disability is not warranted for the period prior to March 6, 2017.  

The Board recognizes the Veteran's statements attesting to pain and limited range of motion. The Board acknowledges the Veteran's contentions that his low back disability warrants a rating in excess of 20 percent for the period prior to March 6, 2017.  The Board notes that lay persons can attest to observable symptomatology. In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Also recognized are his reports to his examiners that he has difficulty carrying out certain activities of daily living, to include difficulty standing, walking, laying on his side, and bathing and grooming himself, as a result of his back pain.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA and private treatment records and the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiners considered the Veteran's reported symptomatology.  Additionally, his reports of flare-ups resulting in difficulty standing and walking, bending, and lying on his right side, is evidence consistent with the 20 percent rating but not a higher rating.  It is not a report of functional loss of the severity contemplated by the criteria for a 40 percent or higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 20 percent for the period prior to March 6, 2017.

The Board notes that the Veteran has been granted service connection, and provided a separate 10 percent disability rating for right L4 radiculopathy (claimed as bilateral lower extremities numbness and cramps) pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520 effective from April 9, 2010.  See January 2011 rating decision.  

Under this code, an evaluation of 10 percent is assigned for mild incomplete paralysis. A 20 percent rating requires moderate incomplete paralysis and an evaluation of a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124 (a), Diagnostic Code 8520.  

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988), 871.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8510-8730 (2017).

The Board finds that the evidence of record for the period prior to March 6, 2017, is reflective of moderate incomplete paralysis in the right lower extremity.  In this regard, at the April 2010 VA examination, the Veteran's muscle strength was shown to be 5/5 during flexion and extension of the left hip and both knees, and during dorsiflexion and plantar flexion of the ankles bilaterally.  The Veteran's muscle strength was shown to be 4/5 during extension of the right hip.  The Veteran's sensation to vibration was shown to be 2/2 in the lower extremities, and his sensation to pain and light touch was normal in the left lower extremity.  His sensation to pain and light touch was also shown to be 1/2 in the right lower extremity.  The VA examiner noted that the Veteran had decreased sensation to pinprick pain at the right L4 and L5 dermatomes.  With regard to the Veteran's reflexes, the VA examiner noted that the Veteran had normal knee jerk bilaterally, but his ankle jerk was shown to be 1 plus in both ankles.    The VA examiner also took note of the October 2007 electromyography/nerve conduction study of the lower extremities, the results of which were shown to be abnormal and compatible with right L4 radiculopathy.  

In the September 2010 VA medical opinion, the same VA examiner determined that the Veteran's right L4 radiculopathy (by electrodiagnostic study) is at least as likely as not related to his service-connected DDD.  The VA examiner further determined that the April 2010 VA examination report was negative for any clinical evidence of left lower extremity radiculopathy.  According to the examiner, the Veteran has electrodiagnostic and clinical evidence of right L4 radiculopathy and one of the most common etiologies for having lumbar radiculopathy is having lumbar DDD.  

At the November 2010 VA general examination, the Veteran reported right leg pain and intermittent numbness associated with his lumbar spine DDD.  On neurological examination of the Veteran, the examiner noted that the Veteran exhibited normal ankle and knee jerk (2 plus) in the right and left knee.  The sensory examination of the peripheral/distal nerve of the right lower extremity revealed normal sensation to vibration, and decreased sensation to pain/pinprick and light touch in the foot.  The examiner did not observe any evidence of dysesthesias.  The sensory examination of the peripheral/distal nerve in the left lower extremity was shown to be normal to vibration, pain/pinprick, position sense, and light touch.  The examiner also observed no evidence of dysesthesias in the left lower extremity.  

At the September 2013 VA examination, the Veteran displayed normal muscle strength during flexion and extension of the hips and knees bilaterally, and during plantar flexion and dorsiflexion of the ankles bilaterally.  The Veteran's reflexes were also shown to be normal (2plus) in the knees and ankles bilaterally.  The Veteran also exhibited normal sensation to light touch in the right and left thighs, knees, lower legs, ankles, feet and toes.  In addition, the straight leg raising test produced negative results.  When asked whether the Veteran had radicular pain or any other signs or symptoms due to his radiculopathy, the examiner marked that he did, and noted that these symptoms involved the right sciatic nerve.  According to the examiner, while the radicular symptoms did not result in constant pain or paresthesias and/or dysesthesias in the lower extremities, they did result in severe intermittent pain, and moderate paresthesias and numbness in the right lower extremity.  The examiner determined that the Veteran had radiculopathy in the right lower extremity that was mild in severity, and he did not experience any radiculopathy in the left lower extremity.  When asked whether the Veteran had any other neurologic abnormalities or findings related to his low back disorder, the examiner indicated that he did not.  

Although the September 2013 VA examiner described the Veteran's radiculopathy in his right lower extremity as mild in severity, in light of the fact that he noted that his radiculopathy of the right lower extremity was characterized by severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness, the Board resolves reasonable doubt in favor of the Veteran and finds that he is entitled to a higher rating no greater than 20 percent for moderate symptoms associated with his radiculopathy of the right lower extremity.  However, the evidence of record for the period prior to March 6, 2017 does not reveal medical findings reflective of moderately severe incomplete paralysis or severe incomplete paralysis with marked muscular atrophy.  In this regard, for the period prior to March 6, 2017, the Veteran's muscle strength in his right lower extremity has been shown to be worse than 4/5, and his reflexes have been shown to be no worse than hypoactive with ankle jerk.  In addition, while the Veteran exhibited decreased sensation to light touch and pinprick in his right lower extremity at his earlier examinations, he displayed normal sensation to light touch in his thighs, knees, lower legs, ankles, feet and toes bilaterally at the September 2013 VA examination.  Furthermore, the Veteran is not shown to have any visible atrophy to any degree during the examinations.  

In addition, based on the evidentiary findings, the Board finds that a separate rating for any other neurological complications associated with the low back disability (for which service connection has not already been granted) is not warranted for the period prior to March 6, 2017.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).

In conclusion, the Board finds that for the period prior to March 6, 2017, the Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the period prior to March 6, 2017, the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

For the period on and after March 6, 2017

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected low back disability for the period on and after March 6, 2017.  The medical evidence does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, at the March 2017 VA examination, the Veteran was shown to have flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees and left lateral rotation to 20 degrees.  Upon further evaluation of the Veteran, the examiner noted that the Veteran's guarding or muscle spasms of the spine did not result in an abnormal gait or spinal contour and he did not use any assistive device as a normal mode of locomotion.  As such, the medical evidence of record does not show his spine to be fixed.

In addition, the examination reports and the VA and private treatment records were clear for any evidence of ankylosis of the lumbar spine.  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixed in flexion or extension, nor has the Veteran exhibited any of the symptoms indicative of ankylosis. 

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability results in unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 40 percent under the revised rating criteria for the period on and after March 6, 2017.

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  When asked whether the Veteran had intervertebral disc syndrome of the lumbar spine, the March 2017 VA examiner marked that he did not.  The examiner also did not find that the Veteran experienced any episodes requiring bed rest.  Indeed, for the period on and after March 6, 2017, the Veteran has not reported experiencing any incapacitating episodes during a twelve month period requiring bed rest or treatment by a physician.  In addition, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating that his physician recommended or prescribed bed rest.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period on and after March 6, 2017.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting certain range-of-motion exercises, as well as evidence of pain with weight bearing.  

The Veteran also reported having functional loss or functional impairment of the spine regardless of repetitive use - as reflected by his difficulty standing and his ambulation tolerance.  However, despite these findings, the March 2017 VA examiner found that the Veteran did not have additional limitation of motion or loss of function following repetitive use testing.  The examiner did note that the examination was not being conducted during a flare-up and that the examination findings were medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  When asked whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner indicated that he was unable to say without mere speculation.  According to the examiner, all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time and if pain, weakness, fatigability or incoordination are present it could significantly limit functional ability during a flare-up.  When asked to describe any such additional limitation due to pain, weakness, fatigability or incoordination, the examiner indicated that an adequate response was not feasible since in order to provide an additional limitation due to pain, weakness or incoordination, including range of motion loss, the evaluation must be done during the presence of a flare-up in order to objectively compare the baseline to any flare-up limitations.  According to the examiner, providing a data of functional loss related to a possible future event such as a flare-up would be mere speculation.  

The Board recognizes the appearance of a potential deficiency in the examiner's statements regarding flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Here, however there is no deficiency that matters because to be assigned a higher rating there must be ankylosis.  There is no indication that the Veteran has ever had ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Therefore any additional impairment during a flare-up involving painful motion or reduced motion, which is what the Veteran claims, would not result in a higher rating.  

For these reasons, the Board concludes that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted under the formulas specific to rating spine disabilities for the period on and after March 6, 2017.

With respect to the Veteran's associated neurological complications, the Board finds that for the period from March 6, 2017, the Veteran is also entitled to an initial rating no greater than 20 percent for his right L4 radiculopathy.  In this regard, at the March 2017 VA examination, the Veteran displayed normal strength during flexion and extension of the hips and knees bilaterally, and during dorsiflexion and plantar flexion of the ankles.  The Veteran did not exhibit any signs of muscle atrophy, and his reflexes were shown to be 2 plus in the knees and ankles.  However, the Veteran exhibited decreased sensation to light touch in the right lower extremity and foot, and the straight leg raising test results produced positive results in the right lower extremity.  The examiner determined that the Veteran had radiculopathy which involved the sciatic nerve, affected the right lower extremity, and was manifested by moderate paresthesias and/or dysesthesias and numbness in the right lower extremity.  The examiner further described the severity of the Veteran's radiculopathy as moderate in the right lower extremity.  The examiner did not find that the Veteran had radiculopathy in the left lower extremity.  When asked whether the Veteran had any other neurologic abnormalities or findings related to his low back disorder, to include any bowel/bladder problems, the examiner indicated that he did not.  Based on a review of the evidence of record, the Board finds that for the period from March 6, 2017, a disability rating no greater than 20 percent is warranted for the Veteran's disability under Diagnostic Code 8520.  However, the evidence of record for the period prior to March 6, 2017 does not reveal medical findings reflective of moderately severe incomplete paralysis or severe incomplete paralysis with marked muscular atrophy.

Based on the evidentiary findings, the Board finds that an additional separate rating for any neurological complications associated with the low back disability (other than the disorder that has already been service-connected and discussed above) is not warranted for the period from March 6, 2017.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017) 

In conclusion, the Board finds that for the period from March 6, 2017, the Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating, and a higher disability rating is not warranted. As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for the period from March 6, 2017, the appeal must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal. The Board finds that the symptoms associated with the Veteran's service-connected low back disability, to include pain, stiffness and limitation of motion, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the appellant's allegations raise the issue of extraschedular consideration. Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that there was no duty to provide a lengthy discussion on extraschedular consideration when the functional effects of the Veteran's service-connected impairment did not reasonably raise the issue of whether referral for extraschedular consideration is warranted, and the Veteran had not raised the issue that the schedular rating was inadequate.)

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case the Veteran has already been granted entitlement to a TDIU, effective from September 2, 2012.  Therefore no further discussion of a TDIU is necessary.  


ORDER

For the period prior to March 6, 2017, entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine DDD is denied.

For the period from March 6, 2017, entitlement to a rating in excess of 40 percent for the Veteran's service-connected lumbar spine DDD is denied.

Throughout the duration of the appeal, a disability rating of 20 percent, but no higher, for the right L4 radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


